I dissent. There is no question but that there was a dispute in the evidence on material facts. In the majority opinion it is frankly conceded that:
"If the testimony of the driver of the Peerless car and that of his brother is worthy of credence in face of all the other testimony in the case, then clearly there was a jury question involved. Necessarily we cannot take in hand the determination of fact issues. We cannot count witnesses nor weigh their testimony. But we are governed by what is obvious to an unprejudiced mind sitting in judgment."
It will be conceded that unprejudiced minds have determined the result of this appeal, but no one would intimate that the learned trial court was other than unprejudiced. That court thought and ruled that there was a fact issue for the jury and so submitted the *Page 15 
case. The lower court had ample opportunity to observe most of the witnesses (some of the testimony was taken by deposition), to watch their demeanor on the stand and their manner of testifying, while we have before us only the cold record. That court was in a much better position than we are to determine the credence to be given. We should not wipe out the testimony of the occupants of the Peerless car merely because there was strong evidence to the contrary.
I am constrained to comment upon the statute, referred to in the majority opinion, making "any statement secured from an injured person at any time within 30 days after such injuries were sustained * * * presumably fraudulent for use in the trial of any action for damages for injuries sustained by such person or for the death of such person." It is well known that reprehensible practices in the past gave occasion for that enactment. At the time plaintiff made the statement in question she was confined to a dark room in her home. It was two days after the accident. She was still suffering from the effects of a long trip in an ambulance, i. e., from Black River Falls to Duluth via Minneapolis, a distance of well over 400 miles. Plaintiff was unable at the time to recognize the party (Mr. Whitney) taking the statement, who incidently had had 20 years' experience in like work. In the accident plaintiff had suffered great shock; she had received severe cuts and lacerations; two ribs were broken; her face disfigured; one of her eyes was swollen until it was practically closed, and she was under the influence of an opiate given to lessen her pain. Mr. Whitney told her that the statement was being taken in order to help the plaintiff and the defendant's mother.
It is true that when "undisputed credible evidence is received, the presumption vanishes." However, there is absolutely no evidence in this case to rebut the testimony of plaintiff as to the conditions under which the statement was taken. There is evidence that some of the recitals appearing therein were true, but that does not rebut the stigma of fraud attached to the obtaining of the statement. It is the taking of these statements at a time when the victim is in no condition to give such statements which the statute intended to *Page 16 
guard against. I feel that the laudatory purpose of the statute is being nullified by the decision in this case. Plaintiff on cross-examination did give "stereotyped answers" such as "I don't know" or "I don't remember" in response to queries as to whether she answered as was claimed in the purported statement. She could hardly do otherwise. One in the physical condition that she was at the time the statement was taken "would not know" and "would not remember" what was said.
LORING, JUSTICE, took no part in the consideration or decision of this case.